UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                              17 Cr. 636 (KPF)

RAMON DANIEL FELIX-LEONARDO,                             ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing in this matter scheduled for June 9, 2021, is

ADJOURNED to July 15, 2021, at 11:00 a.m., with a backup date of July 29,

2021, at 9:00 a.m. or 11:00 a.m. The sentencing will proceed by video

conference. Access instructions will be provided to the parties in advance of

the sentencing.

      SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
